Motion to set aside judgment rendered by a justice of the peace on a promissory note for $50, executed by T. H. Nichols and endorsed by G. V. Smith, on the ground that no copy of the summons was left with the appealing defendant. Motion overruled, and the defendant, G.V, Smith, appeals.
The defendant appeals relying on Pass v. Elias, 192 N.C. 497;135 S.E. 291. But the defect in the service of summons was cured by a general appearance. Motor Co. v. Reaves, 184 N.C. 260, 114 S.E. 175;Wooten v. Cunningham, 171 N.C. 123, 88 S.E. 1; Currie v. Mining Co.,157 N.C. 209, 72 S.E. 980 Scott v. Life Asso., 137 N.C. 515, 50 S.E. 221.
Affirmed.